SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Town Sports International Holdings, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 89214A102 (CUSIP Number) June 24, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.:89214A102 (1)NAME OF REPORTING PERSON:HG Vora Special Opportunities Master Fund, Ltd. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER:0 SHARED VOTING POWER:3,075,000 SOLE DISPOSITIVE POWER:0 SHARED DISPOSITIVE POWER:3,075,000 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:3,075,000 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9):12.7% TYPE OF REPORTING PERSON:OO (Cayman Islands exempted company) Page 2 of 10 CUSIP NO.:89214A102 (1)NAME OF REPORTING PERSON:HG Vora Capital Management, LLC CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER:0 SHARED VOTING POWER:3,075,000 SOLE DISPOSITIVE POWER:0 SHARED DISPOSITIVE POWER:3,075,000 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:3,075,000 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9):12.7% TYPE OF REPORTING PERSON:PN Page 3 of 10 CUSIP NO.:89214A102 (1)NAME OF REPORTING PERSON:Parag Vora CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION:USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER:0 SHARED VOTING POWER:3,075,000 SOLE DISPOSITIVE POWER:0 SHARED DISPOSITIVE POWER:3,075,000 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:3,075,000 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9):12.7% TYPE OF REPORTING PERSON:IN Page 4 of 10 Item 1.(a)Name of Issuer Town Sports International Holdings, Inc. (the “Issuer”) (b)Address of principal executive offices 5 Penn Plaza, 4th Floor New York, NY10001 Item 2.(a)Name of Person Filing This statement is filed by: (i)HG Vora Special Opportunities Master Fund, Ltd., a Cayman Islands exempted company (the “Fund”); (ii)HG Vora Capital Management, LLC, a Delaware limited liability company (the “Investment Manager”); and (iii)Parag Vora, an individual (“Mr. Vora”). The foregoing persons hereinafter sometimes are collectively referred to as the “Reporting Persons”.Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party.The Reporting Persons’ agreement in writing to file this statement on behalf of each of them is attached as Exhibit 1 hereto. (b)Address of principal executive offices The business office address of the Fund is Queensgate House, South Church Street, Grand Cayman, KY1-1108, Cayman Islands, and the business office address of the Investment Manager and Mr. Vora is 870 Seventh Avenue, Second Floor, New York, NY 10019. (c)Citizenship The Fund is a Cayman Islands exempted company, the Investment Manager is a Delaware limited liability company, and Mr. Vora is a United States citizen. (d)Title of Class of Securities Common Stock, $0.01 par value per share (the “Common Stock”). (e)CUSIP Number 89214A102 Item 3.Not applicable. Page 5 of 10 Item 4.Ownership. A. HG Vora Special Opportunities Master Fund, Ltd. (a)Amount beneficially owned: As of June 25, 2014, directly owned:3,075,000 shares of Common Stock. (b)Percent of class: 12.7%.The percentages used herein and in the balance of this Item 4 are rounded to the nearest tenth and based on 24,276,816 shares of the Issuer’s Common Stock outstanding as of April 24, 2014, according to the Issuer’s Form 10-Q filed on April 29, 2014. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote:3,075,000 (iii) Sole power to dispose or to direct the disposition of:0 (iv) Shared power to dispose or to direct the disposition of:3,075,000 B.HG Vora Capital Management, LLC (a)Amount beneficially owned: As of June 25, 2014, may be deemed to have beneficially owned:3,075,000 shares of Common Stock. (b)Percent of class: 12.7%. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote:3,075,000 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:3,075,000 Page 6 of 10 C.Parag Vora (a)Amount beneficially owned: As of June 25, 2014, may be deemed to have beneficially owned: 3,075,000 shares of Common Stock. (b)Percent of class: 12.7%. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:3,075,000 (iii) Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:3,075,000 Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof, the Reporting Persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Page 7 of 10 Item 10. Certification. Each of the Reporting Persons hereby makes the following certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 8 of 10 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. June 25, 2014 HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD. By: /s/Parag Vora Name: Parag Vora Title: Director HG VORA CAPITAL MANAGEMENT, LLC By: /s/Parag Vora Name: Parag Vora Title: Managing Member PARAG VORA /s/Parag Vora Parag Vora Page 9 of 10 Exhibit 1 The undersigned parties hereby agree that the Schedule 13G/A filed herewith (and any amendments thereto) relating to the Common Stock of Town Sports International Holdings, Inc., is being filed jointly on behalf of each of them with the Securities and Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended. HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD. By: /s/Parag Vora Name: Parag Vora Title: Director HG VORA CAPITAL MANAGEMENT, LLC By: /s/Parag Vora Name: Parag Vora Title: Managing Member PARAG VORA /s/Parag Vora Parag Vora Page10 of 10
